----------            -----------




                                                                                                    FILED
                                                                                                      MAY 1 6 2012
                                    UNITED STATES DISTRICT COURT                                Clerk, U.S. District &Bankruptcy
                                                                                               Courts for the District of Columbia
                                    FOR THE DISTRICT OF COLUMBIA


   Soreta Waldeck Von Bulow Cloud,                   )
                                                     )
                  Plaintiff,                         )
                                                     )
          v.                                         )
                                                     )
                                                             Civil Action No.        12 G788
   United States Attorney                            )
   Rudolph Contreras, Chief,                         )
                                                     )
                  Defendant.                         )


                                         MEMORANDUM OPINION

          This matter is before the Court on review of plaintiffs pro se complaint and application

   to proceed in forma pauperis. The application will be granted and the complaint will be

   dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a complaint upon a

   determination that the complaint fails to state a claim upon which relief may be granted).

          Plaintiff, a District of Columbia resident, sues the former Chief of the Civil Division of

   the United States Attorney for the District of Columbia, now a judge of this Court, because she

   allegedly was the victim of identity theft. She seeks $27 million in damages and a "Permanent

   Injunction." Compl. at 4 (page numbers supplied). The complaint is not a model of clarity and is

   purportedly brought under 28 U.S.C. §1345 ("United States as plaintiff') and§ 1348 ("Banking

   association as party"). Compl.    ~   3. Suffice it to say, neither of those jurisdictional provisions is

   applicable. Plaintiff has attached a decision dated October 27, 2011, from the Department of

   Veterans Affairs denying her administrative tort claim "for personal injury in the amount of [$27

   million] as a result of the alleged negligence of the U.S. Department of Veterans Affairs." The

   denial was based in part on it "appear[ing] that VA had [no] involvement in the matters ...




                                                                                                                              3
form[ing] the basis for [plaintiffs] claim." Plaintiff was advised of her right to file a lawsuit

under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 1346(b), 2671-80.

       In the instant complaint, plaintiff states that "[t]he FTCA ruling has no bearing on this

case as I am not a Veteran, nor do I work for your government." Compl. at 4. Furthermore,

plaintiff states that the alleged "acts committed were intentional and premeditated as the identity

theft began prior to my presence in the United States." !d. As much as can be discerned from the

complaint's allegations, plaintiff is not seeking "money damages ... for [injuries] caused by the

negligent or wrongful act or omission" of a Government employee, 28 U.S.C. § 1346(b)(1 ), and

therefore has not stated a cognizable claim against the real party in interest, the United States. A

separate Order of dismissal accompanies this Memorandum Opinion.




                                                           ~iA~~
                                                      United States District Judge

Date: April _d__/if2011




                                                  2